


110 HR 3698 IH: (within the meaning of section 3 of

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3698
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Ms. McCollum of
			 Minnesota (for herself, Mr. Lewis of
			 Georgia, Mr. Ellison,
			 Mr. Delahunt,
			 Mr. Honda,
			 Mr. George Miller of California,
			 Mr. McDermott,
			 Mr. Cohen,
			 Mr. Payne,
			 Ms. Sutton, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a Global Service Fellowship Program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Service Fellowship Program Act
			 of 2007.
		2.FindingsCongress finds the following:
			(1)In confronting terrorism the United States
			 must reach out to other regions of the world to maintain, as well as establish,
			 strong relationships as recommended by the Final Report of the National
			 Commission on Terrorist Attacks Upon the United States (commonly referred to as
			 the 9/11 Commission Report), which stated that The United
			 States should rebuild the scholarship, exchange, and library programs that
			 reach out to young people and offer them knowledge and hope. Where such
			 assistance is provided, it should be identified as coming from the citizens of
			 the United States..
			(2)International
			 volunteering opportunities are effective means of addressing critical human
			 needs, building bridges across cultures, and promoting mutual
			 understanding.
			(3)Current volunteer
			 programs, such as the Peace Corps, remain an important component of Federal
			 efforts to promote volunteer service, cross-cultural understanding, and the
			 values of the United States.
			(4)The duration of volunteer service
			 opportunities and financial limitations are common barriers to qualified
			 individuals of all backgrounds and ages interested in volunteering overseas,
			 which would be significantly reduced by a global service fellowship
			 program.
			(5)A
			 global service fellowship program would provide funding and programmatic
			 flexibility for volunteers of all backgrounds and ages.
			(6)Eligible
			 organizations willing to participate in the fellowship program as sponsoring
			 organizations would be in a better position to recruit volunteers for their
			 programs overseas.
			3.Global Service
			 Fellowship Program
			(a)Establishment
			 and purposeThe Secretary of
			 State, in consultation with representatives of the Volunteers for Prosperity
			 program administered by the United States Agency for International Development,
			 shall establish and administer a grant program to be known as the Global
			 Service Fellowship Program (in this section referred to as the
			 Program) to fund fellowships to promote international
			 volunteering opportunities as a means of addressing critical human needs and
			 promoting mutual understanding by building bridges across cultures, addressing
			 critical human needs, and promoting mutual understanding.
			(b)FellowshipsGrants
			 awarded under the Program shall be used to fund fellowships as follows:
				(1)Fellowships
			 between 7 days and 14 days in duration may be funded at levels of up to
			 $1,000.
				(2)Fellowships between
			 15 days and 90 days in duration may be funded at levels of up to $2,500.
				(3)Fellowships
			 between 91 days and 180 days may be funded at levels of up to $5,000.
				(4)Fellowships
			 between 181 days and one year may be funded at levels of up to $7,500.
				(c)Coordination
			 with sponsoring organizations
				(1)In
			 generalFellowships funded under the Program shall be coordinated
			 and supervised by participating volunteer sponsoring organizations. The
			 sponsoring organizations shall be registered with the Secretary of State and
			 shall collaborate with host country organizations in developing programs that
			 appropriately address local needs for the transfer of volunteer skills,
			 capacity building, and cross-cultural service organizations.
				(2)Prioritization
			 of projectsSponsoring organizations shall recommend and
			 prioritize fellowship projects based on one or more of the following
			 objectives:
					(A)Eradication of
			 extreme poverty in conjunction with the goals of the United Nations Millennium
			 Development Goals.
					(B)Achievement of
			 universal primary education.
					(C)Promotion of gender
			 equality and the empowerment of women and families.
					(D)Reducing child
			 mortality and improving maternal health.
					(E)Providing medical
			 and dental health care and prevention.
					(F)Providing
			 assistance for the elderly, orphans, people with disabilities, and
			 refugees.
					(G)Promoting
			 environmental sustainability.
					(H)Providing economic
			 and social opportunities for youth in countries with growing cohorts of young
			 people.
					(I)Promoting youth
			 service by building related volunteer-sector capacity in host countries.
					(J)Combating
			 HIV/AIDS, malaria, and other infectious diseases.
					(K)Helping to build
			 or provide decent housing.
					(L)Providing disaster
			 and humanitarian response, preparedness, and reconstruction.
					(M)Promoting
			 cross-cultural exchange, conflict resolution, and peace.
					(N)Developing global
			 partnerships for development in the areas of economic growth, microenterprise,
			 asset development, and agricultural and rural development.
					(O)Advancing access
			 to information technology and strengthening civil society.
					(P)Providing services to orphans and
			 vulnerable children.
					(Q)Carrying out
			 additional activities in impact areas designated by the Secretary of State in
			 accordance with the purposes of this Act.
					(d)Application
			 process
				(1)Submission of
			 applicationsApplicants shall
			 submit applications for fellowships under the Program to sponsoring
			 organizations.
				(2)Review of
			 applicationsThe Secretary of
			 State, or an agent appointed by the Secretary, shall determine the eligibility
			 of candidates and, in consultation with sponsoring organizations, award and
			 administer fellowships under the Program.
				(3)CriteriaThe
			 Secretary of State shall develop and publish criteria for fellowships in
			 accordance with the following guidelines:
					(A)Sponsoring
			 organizationsApplicants for Global Service Fellowships shall be
			 registered with sponsoring organizations such as—
						(i)nongovernmental
			 organizations based in the United States that sponsor international volunteer
			 service;
						(ii)faith-based
			 organizations engaged in the delivery of nonsectarian services;
						(iii)universities and
			 colleges operating international service learning and volunteer service
			 programs; and
						(iv)nongovernmental
			 organizations based in the United States that collaborate with local or
			 national host government agencies or nongovernmental organizations in promoting
			 volunteer capacity and national and community service in impact areas
			 designated by the Secretary of State under subsection (c)(2)(Q).
						(B)ApplicantsApplicants
			 shall be nominated and selected for Global Service Fellowships as
			 follows:
						(i)Applicants shall
			 have clearly defined and structured goals for their proposed fellowships,
			 including a plan for assessing and monitoring progress toward such goals with
			 sponsoring organizations and a basis for follow-up and review by the Secretary
			 of State.
						(ii)Priority should
			 be given to—
							(I)applicants from
			 households with an income that is less than 200 percent of the poverty level
			 established pursuant to current census figures;
							(II)applicants who
			 have demonstrated prior community service experience;
							(III)applicants with
			 skills and experience suited to the specific needs of host countries;
			 and
							(IV)applicants who
			 demonstrate a clear plan to communicate their volunteer experiences to their
			 community upon their return.
							(e)Reporting
			 requirementIndividuals receiving Global Service Fellowships
			 shall submit such reports, including post-fellowship reports prepared for their
			 home communities, as the Secretary of State may require.
			(f)Eligible
			 costs
				(1)In
			 generalFunds awarded under this section may be used to cover the
			 following costs associated with the Program:
					(A)Airfare,
			 in-country travel, accommodations.
					(B)Fees assessed by
			 sponsoring organizations to defray international service program costs and
			 administrative costs.
					(C)Subsistence
			 allowance in accordance with local market conditions.
					(D)Program and local service project materials
			 and tools to be expressly used for implementing and executing individual
			 fellowship projects.
					(E)Language and
			 cultural training and other costs associated with pre-service project
			 orientation.
					(2)Tuition not
			 coveredFunds awarded under this section may not be used for
			 tuition costs.
				(g)Nondiscrimination
			 requirements
				(1)Nomination and
			 selection of applicantsThe nomination and selection of
			 applicants under subsection (d) shall be without regard to race, religion,
			 color, national origin, sex, age, political affiliation, or disability.
				(2)Sponsoring
			 organizations
					(A)In
			 generalA sponsoring organization shall not discriminate against
			 a Global Service Fellowship Program participant or applicant, a beneficiary of
			 any project in which a Global Service Fellow participates, or, except as
			 provided in subparagraph (B), an employee of the organization who is paid with
			 Program funds on the basis of race, religion, color, national origin, sex, age,
			 political affiliation, or disability.
					(B)Limited
			 exception for employees of sponsoring organizations employed at time of
			 awarding of fundsThe prohibition under subparagraph (A) on
			 discrimination on the basis of religion shall not apply to the employment, with
			 assistance provided under this Program, of any employee who was employed with
			 the sponsoring organization on the date that the funds were awarded.
					4.Evaluation and
			 report
			(a)Evaluation of
			 Global Service Fellowship ProgramThe Secretary of State shall
			 establish and implement an evaluation process for determining the effectiveness
			 of the Global Service Fellowship Program.
			(b)ReportNot
			 later than March 31, 2010, the Secretary of State shall submit to Congress a
			 report on the Global Service Fellowships Program established under section 3.
			 The report shall describe—
				(1)the identity and
			 location of sponsoring organizations;
				(2)for each impact
			 issue areas identified by sponsoring organizations, the number of volunteer
			 opportunities and the number of related Global Service Fellowships that have
			 been funded;
				(3)the number of local
			 volunteers recruited or engaged with Global Service Fellows and their
			 sponsoring organizations or local host organizations;
				(4)the locations of
			 volunteer services;
				(5)the effectiveness
			 of such services based upon findings of the evaluation process; and
				(6)the total numbers
			 of nominations for Global Service Fellowships that have been received and
			 accepted by the Secretary of State.
				5.Fellowships
			 excluded from gross income
			(a)In
			 generalPart III of subchapter B of chapter 1 of subtitle A of
			 the Internal Revenue Code of 1986 (relating to items specifically excluded from
			 gross income) is amended by inserting after section 139A the following new
			 section:
				
					139B.Global
				Services FellowshipsGross
				income does not include amounts received under the Global Services Fellowship
				Program (within the meaning of section 3 of
				the Global Service Fellowship Program Act of
				2007).
					.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of subtitle A of such Code is amended by inserting after the item
			 relating to section 139A the following new item:
				
					
						139B. Global Services
				Fellowships.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			6.RegulationsThe Secretary of State shall prescribe
			 regulations to carry out the provisions of this Act.
		7.Authorization of
			 appropriations
			(a)FundingThere
			 is authorized to be appropriated to the Secretary of State $50,000,000 for each
			 of fiscal years 2008 through 2010 for purposes of establishing and implementing
			 the Global Service Fellowship Program.
			(b)OffsetIn
			 order to provide an offset for amounts appropriated pursuant to subsection (a),
			 the Internal Revenue Service shall deposit in the Treasury as miscellaneous
			 receipts all of the fees it receives for services.
			
